EXHIBIT 10.1

 

AMENDMENT AND WAIVER NO. 1

 

AMENDMENT AND WAIVER NO. 1 (this “Amendment”), dated as of February 13, 2004, to
that certain BRIDGE LOAN AND SECURITY AGREEMENT (the “Credit Agreement”;
capitalized terms used herein and not defined shall have the meaning set forth
in the Credit Agreement) dated as of October 9, 2003, among SMITHFIELD FOODS,
INC., a Virginia corporation (the “Borrower”), each of the Subsidiaries of the
Borrower identified under the caption “SUBSIDIARY GUARANTORS” on the signature
pages thereto or that, pursuant to Section 5.09 thereof, shall become a
“Subsidiary Guarantor” thereunder (individually, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”), each of the lenders that is a party thereto identified under the
caption “LENDERS” on Schedule 2.01 thereto or that, pursuant to Section 10.04
thereof, shall become a “Lender” hereunder (individually, a “Lender” and,
collectively, the “Lenders”) and GOLDMAN SACHS CREDIT PARTNERS L.P., in its
capacity as administrative agent for the Lenders hereunder (the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, on February 4, 2004, the Borrower purchased 8,008,294 shares of
Campofrio Alimentacion, S.A., for approximately $87.8 million in a privately
negotiated transaction (the “Transaction”);

 

WHEREAS, since October 9, 2003 the Borrower has made loans and advances to
Agroindustriale del Noroeste, S. de R. L. de C. V, in an aggregate amount of
$22.8 million (the “Loans”);

 

WHEREAS, the Obligors desire (a) to clarify the treatment of the Transaction and
the Loans under the Credit Agreement, (b) that the Lenders waive the
applicability of Sections 6.03(b) and 6.04 of the Credit Agreement with respect
to the Transaction and the Loans and (c) to amend Section 3.10 of the Credit
Agreement;

 

WHEREAS, pursuant to Section 10.02 of the Credit Agreement the Lenders desire to
enter into this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE – Waiver. Subject to the satisfaction of the conditions set forth in
Section Three hereof, the applicability of Sections 6.03(b) and 6.04 of the
Credit Agreement to the Transaction and the Loans is hereby waived and any
Default or Event of De-



--------------------------------------------------------------------------------

fault caused solely by the Transaction and/or the Loans not complying with
Sections 6.03(b) and 6.04 of the Credit Agreement is hereby waived.

 

SECTION TWO – Amendment. Subject to the satisfaction of the conditions set forth
in Section Three hereof, Section 3.10 of the Credit Agreement is amended in its
entirety to read as follows:

 

“SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87), individually and in the
aggregate, did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such Plan
or Plans by an amount which could reasonably be expected to result in a Material
Adverse Effect.”

 

SECTION THREE – Conditions to Effectiveness. This Amendment shall become
effective when, and only when, the Administrative Agent shall have received
counterparts of this Amendment executed by each Obligor and the Required
Lenders. The effectiveness of this Amendment (other than Sections Six, Seven and
Eight hereof) is conditioned upon the accuracy of the representations and
warranties set forth in Section Four hereof. This Amendment, when effective
shall be deemed effective, as to the Transaction and each of the Loans, as of
the date of the Transaction and each of the Loans, respectively, and as to
Section 3.10, as of October 9, 2003.

 

SECTION FOUR – Representations and Warranties; Covenants. In order to induce the
Lenders to enter into this Amendment, each Obligor represents and warrants to
each of the Lenders and the Agents that after giving effect to this Amendment,
(x) no Default or Event of Default has occurred and is continuing under the
Credit Agreement; and (y) the representations and warranties made by such
Obligor in the Credit Agreement are true and correct in all material respects
(except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” is true and correct in all respects)
on and as of the date hereof with the same force and effect as if made on and as
of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).

 

SECTION FIVE – Reference to and Effect on the Credit Agreement. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement as specifically amended by this
amendment is and shall continue to be in



--------------------------------------------------------------------------------

full force and effect and is hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as an amendment or waiver of any right, power
or remedy of any Lender or any Agent under the Credit Agreement, nor constitute
an amendment or waiver of any provision of the Credit Agreement. Each Subsidiary
Guarantor ratifies and confirms its Subsidiary Guarantee as in full force and
effect after giving effect to the Amendment herein set forth.

 

SECTION SIX – Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable costs and expenses of the Agents in connection with the preparation,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and expenses of Cahill Gordon & Reindel LLP), if any, in
accordance with the terms of Section 10.03 of the Credit Agreement.

 

SECTION SEVEN – Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION EIGHT – Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the principles of conflicts of laws thereof to the extent that the
application of the laws of another jurisdiction would be required thereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SMITHFIELD FOODS, INC.,

as Borrower

By:  

/s/    Daniel G. Stevens        

   

--------------------------------------------------------------------------------

    Name:   Daniel G. Stevens     Title:   Vice President and Chief Financial
Officer

 

SCHNEIDER CORPORATION,

as a Subsidiary Guarantor

By:  

/s/    Daniel G. Stevens        

   

--------------------------------------------------------------------------------

    Name:   Daniel G. Stevens     Title:   Vice President

 

J.M. SCHNEIDER INC.,

as a Subsidiary Guarantor

By:  

/s/    Daniel G. Stevens        

   

--------------------------------------------------------------------------------

    Name:   Daniel G. Stevens     Title:   Vice President

 

GOLDMAN SACHS CREDIT PARTNERS
L.P., as a Lender

By:  

/s/    Stephen King        

   

--------------------------------------------------------------------------------

    Authorized Signatory